NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    JERROD SCOTT TURVIN, Appellant.

                             No. 1 CA-CR 14-0686
                               FILED 1-12-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-455163-001
                The Honorable Jeffrey A. Rueter, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Paul J. Prato
Counsel for Appellant

Jerrod Scott Turvin, Douglas
Appellant
                             STATE v. TURVIN
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Randall M. Howe delivered the decision of the Court, in
which Judge Andrew W. Gould and Judge Peter B. Swann joined.


H O W E, Judge:

¶1            This appeal is filed in accordance with Anders v. California, 386
U.S. 738 (1967) and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969). Counsel
for Jerrod Scott Turvin asks this Court to search the record for fundamental
error. Turvin has filed a supplemental brief in propria persona, which the
court has considered. After reviewing the record, we affirm Turvin’s
convictions and sentences.

                 FACTS AND PROCEDURAL HISTORY

¶2              We view the facts in the light most favorable to sustaining the
trial court’s judgment and resolve all reasonable inferences against Turvin.
State v. Fontes, 195 Ariz. 229, 230 ¶ 2, 986 P.2d 897, 898 (App. 1998).

¶3            Late one evening, two police officers were on patrol when
they saw a vehicle make a wide right turn onto a three-lane street, crossing
halfway into the center turn lane. The officers pulled the vehicle over. The
driver—later identified as Turvin—was “breathing heavily” and “sweating
profusely.” An officer asked Turvin for his driver’s license, but Turvin
stated that he did not have one and instead gave an ID card. When asked
whose vehicle he was driving, Turvin responded that it belonged to his
friend and that he had been borrowing it for a week. Turvin spoke quickly
and did not make eye contact with the officer.

¶4             The officers checked Turvin’s records and found that his
driving privileges were suspended. They arrested him for driving on a
suspended license and impounded the vehicle for 30 days. Before
impounding the vehicle, however, the officers conducted an inventory
search. Inside the vehicle, the officers found two cell phones, one of which
was “constantly ringing.” They also found “a black gentleman’s canvas bag
. . . embroidered with JTS . . . with a capitalized raised T.” Inside the bag,
the officers found a “glass pipe with burnt and white residue inside of it”;
a larger bag containing a “crystal-like substance”; a smaller bag containing
a “white crystal-like substance”; three bags containing “black chunks”



                                      2
                             STATE v. TURVIN
                            Decision of the Court

wrapped in saran wrap; a black knife; a scale; six small bags containing
micro bags; and a cell phone.

¶5             The State charged Turvin with two counts of possession of
dangerous drugs, methamphetamine and heroin; and three counts of
possession of drug paraphernalia, two for the scale and baggies relating to
methamphetamine and heroin and one for the pipe relating to
methamphetamine. The State subsequently offered Turvin a plea
agreement, and the trial court explained to him the penalties he would be
facing if he refused to plead guilty but was convicted at trial. Turvin refused
the plea offer.

¶6              While Turvin was in jail awaiting trial, he called his Mother
several times. Turvin and his mother were warned at the beginning of each
call that the call would be recorded and monitored. When his Mother asked
what he was in for, Turvin responded, “Drugs. Yep,” and when asked
whether he was dealing, he responded, “Yep.”

¶7             At trial, the court admitted redacted recordings of two of
Turvin’s jail calls with his mother. The two arresting officers testified about
the contents of the black bag and identified Turvin as the individual they
interacted with that night. A criminalist testified that the “crystal-like
substance” was methamphetamine, totaling over 49 grams and of useable
quantity, and the “black chunks” were heroin, totaling over 17 grams and
of usable quantity.

¶8             After the State rested its case-in-chief, defense counsel moved
for an Arizona Rule of Criminal Procedure 20 judgment of acquittal. The
trial court denied the motion because the State had presented substantial
evidence to warrant convictions for all the counts. The jurors convicted
Turvin of all five counts.

¶9             During the aggravation phase, the jurors found that the State
had proven aggravating factors for all the counts. For possession of
methamphetamine and heroin, the offenses were committed for pecuniary
gain and while Turvin was on probation and the drug amounts were in
excess of the permitted statutory amount. For two of the possession of drug
paraphernalia counts, the offenses were committed for pecuniary gain and
while Turvin was on probation. For possession of drug paraphernalia
relating to the pipe, the offense was committed while Turvin was on
probation.

¶10           After Turvin waived his right to a full bench trial on his prior
convictions, the trial court determined in accordance with Arizona Rule of


                                      3
                             STATE v. TURVIN
                            Decision of the Court

Criminal Procedure 19.1 that Turvin had four prior felony convictions. The
court then conducted the sentencing hearing in compliance with Arizona
Rule of Criminal Procedure 26. It considered the aggravating factors the
jury found and the mitigating factors presented, including Turvin’s
substance abuse history, family support, letter to the court, and social
history. The court found that the aggravating factors and mitigating factors
balanced each other.

¶11           The court therefore concluded that presumptive terms were
appropriate and ordered all the sentences to run concurrently. The court
sentenced Turvin to 15.75 years’ imprisonment with 307 days of
presentence incarceration credit for each of the possession of drugs
convictions and 3.75 years’ imprisonment with 307 days of presentence
incarceration credit for each of the possession of drug paraphernalia
convictions. The court also imposed appropriate fees and fines.

¶12           Because Turvin was on probation when he committed these
offenses, the court found that reinstatement of probation for his former
offense—taking identity of another—was not appropriate. After
considering aggravating and mitigating factors, the court imposed the
presumptive term of 2 years’ imprisonment with 309 days of presentence
incarceration credit for his former offense. The court ordered the sentence
for the taking identity of another to be served consecutively to the
possession of drugs and drug paraphernalia sentences.

¶13            Turvin timely appealed. Eight months later, Turvin moved in
the trial court for the State to produce the jail recordings it had used during
trial, “so that [Turvin] can proceed with [the] direct appeal.” The court
denied the motion.

                               DISCUSSION

¶14            We review Turvin’s convictions and sentences for
fundamental error. See State v. Gendron, 168 Ariz. 153, 155, 812 P.2d 626, 628
(1991). Counsel for Turvin has advised this Court that after a diligent search
of the entire record, he has found no arguable question of law. However, in
his supplemental brief, Turvin states that “except for the fact that [he] has
attempted to get the two CDs’ involved [with] the case” and the trial court
has denied his motion to produce, he agrees with counsel that no arguable
issues regarding his trial exist for appeal.

¶15          For the jail recordings, Turvin does not elaborate or provide
support or context for his statement regarding them. Consequently, Turvin
has waived this issue because he does not outline his argument, refer to


                                      4
                             STATE v. TURVIN
                            Decision of the Court

matters in the record, or provide citation of legal authority. See Ariz. R.
Crim. P. 31.13(c)(1)(vi) (providing that arguments shall contain “citations to
the authorities, statutes and parts of the record relied on”); State v. Moody,
208 Ariz. 424, 452 n.9 ¶ 101, 94 P.3d 1119, 1147 n.9 (2004) (providing that
opening briefs must present significant arguments supported by authority,
otherwise the party abandons and waives the claim). Regardless of the
waiver, however, defense counsel has advised this Court that he has
reviewed the entire record, which included the jail recordings and the trial
transcripts detailing the State’s use of them during trial, and found no
appealable issue. We have done the same with particular emphasis on the
jail recordings and agree that no appealable issue exists.

¶16           Consequently, we have read and considered counsel’s brief
and fully reviewed the record for reversible error, see Leon, 104 Ariz. at 300,
451 P.2d at 881, and find none. All of the proceedings were conducted in
compliance with the Arizona Rules of Criminal Procedure. So far as the
record reveals, Turvin was represented by counsel at all stages of the
proceedings, and the sentences imposed were within the statutory
guidelines. We decline to order briefing and affirm Turvin’s convictions
and sentences.

¶17            Upon the filing of this decision, defense counsel shall inform
Turvin of the status of his appeal and of his future options. Counsel has no
further obligations unless, upon review, counsel finds an issue appropriate
for submission to the Arizona Supreme Court by petition for review. See
State v. Shattuck, 140 Ariz. 582, 584–85, 684 P.2d 154, 156–57 (1984). Turvin
shall have 30 days from the date of this decision to proceed, if he desires,
with a pro per motion for reconsideration or petition for review.

                              CONCLUSION

¶18           We affirm Turvin’s convictions and sentences.




                                   :ama




                                      5